  Case 18-50803         Doc 55    Filed 10/07/19 Entered 10/07/19 15:20:41          Desc Main
                                   Document     Page 1 of 16



                        UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

In re:

Hudler Tree Farm, LLC,                             Chapter 7

                      Debtor.                      Case No. 18-50803



                             APPLICATION FOR COMPENSATION
                              TO GRIER WRIGHT MARTINEZ, PA

          A. Cotten Wright, the trustee in the above-referenced case (the “Trustee”), hereby files

this Application for Compensation to Grier Wright Martinez, PA for fees and reimbursement of

expenses for the period January 4, 2019 through October 4, 2019, respectfully represents as

follows:

          1.     On January 14, 2019, the Court entered an Order on the Trustee’s application to

employ the firm of Grier & Crisp, PA (“GC”) as counsel for the Trustee in this case. (D.E. 11).

GCC subsequently changed its name to Grier Wright Martinez, PA (“Grier”).

          2.     Grier contends that it spent the following collective time in performing the

services referred to herein, and it is informed and believes that its services rendered as counsel

for the Trustee are reasonably worth the sum set forth below, and that it should be allowed and

paid said sum as professional fees and expenses as a cost of administration of the bankruptcy

estate:

           A. Cotten Wright (ACW)             7.10 hrs.   @ $380              $2,698.00
           Anna S. Gorman (ASG)              23.40 hrs.   @ $360              $8,424.00
           Brittany Lewis (BNL)               1.10 hrs.   @ $165                $181.50
           Total Fees:                                                       $11,303.50
           Expenses:                                                           $245.29
           Total Fees & Expenses:                                            $11,548.79
  Case 18-50803       Doc 55     Filed 10/07/19 Entered 10/07/19 15:20:41          Desc Main
                                  Document     Page 2 of 16



Attached hereto as Exhibit A and Exhibit B are a summary of the fees and expenses as set forth

above. Grier has not filed any prior fee requests in this case.

       4.      Attached as Exhibit C is a background summary of each professional included in

this application.

       WHEREFORE, Grier requests that the court approve compensation of $11,303.50 and

expenses reimbursed in the amount of $245.29 to it from the estate as a cost of administration in

this matter.

       This the 7th day of October, 2019.

                                                      /s/ A. Cotten Wright
                                                      A. Cotten Wright (State Bar No. 28162)
                                                      Grier Wright Martinez, PA
                                                      101 North Tryon Street, Suite 1240
                                                      Charlotte, NC 28246
                                                      (704) 332-0207 Telephone
                                                      (704) 332-0215 Facsimile
                                                       cwright@grierlaw.com

                                                      Attorneys for the Trustee
     Case 18-50803        Doc 55     Filed 10/07/19 Entered 10/07/19 15:20:41      Desc Main
                                      Document     Page 3 of 16

                                    Grier Wright Martinez PA
                                         101 North Tryon Street
                                              Suite 1240
                                          Charlotte, NC 28246

                                             (704) 375-3720


A. Wright                                                                                Oct 7, 2019
101 North Tryon Street Suite 1240
Charlotte, NC 28246


ATTN:
Matter:     Wrigtr/Hudler Tree Farm, LLC/19-7030
File #:     19-7030    / 14956



DATE              DESCRIPTION                                        HOURS    AMOUNT      LAWYER

Jan-04-19         Review background regarding new Chapter 7            0.80     288.00         ASG
                  case, draft demand letter for outstanding
                  amount due to Debtor.
Jan-07-19         Draft demand letters to many creditors of            0.70     252.00         ASG
                  Debtors and have mailed.
Jan-08-19         Receive and respond to calls and emails              0.30     108.00         ASG
                  regarding collection letters.
Jan-14-19         Respond to correspondences regarding                 0.20      72.00         ASG
                  demand letters for outstanding balances due.

                  Draft Application to Employ for Grier &              0.30      49.50         BNL
                  Crisp, PA. File the same. Draft proposed
                  order for Application to Employ. Upload the
                  same. Draft Application to Employ for
                  Middleswarth Bowers and Co. File the same.
                  Draft proposed order for Applicaiton to
                  Employ. Upload the same.
Jan-15-19         Reviewed email and attachments from                  0.10      38.00        ACW
                  A.Brungot re: demand from Hall Trees
                  Transportation that he pay for delivery
                  invoiced by debtor; stopped payment on check
                  for receivable. Reviewed debtor's Schedule F
                  to verify that Hall Trees Transportation is
                  listed as a creditor. Sent email to A.Brungot --
                  Hall Trees is listed as a creditor; & he can


                                                Exhibit A
Invoice #: 14956                       Page 2                               October 7, 2019
         Case 18-50803   Doc 55     Filed 10/07/19 Entered 10/07/19 15:20:41 Desc Main
                                     Document     Page 4 of 16

              refer them to me check for receivable should
              be reissued and sent to me.

              Reviewed emails from creditors re: UCC            0.10     38.00        ACW
              financing statements.
Jan-18-19     Review Auction Marketing Agreement, draft         0.50    180.00         ASG
              Motion to Retain Iron Horse Auction Co to
              liquidate personal property. Send to W. Lilly
              for review and signature.

              Call regarding bill from Hudler/ Trustee          0.20     72.00         ASG
              demand.
Jan-22-19     Receive Declaration from W. Lilly, upload         0.00       0.00        ASG
              Motion and Order to retain Iron Horse to
              auction personal property of debtor. Research
              transfer of timber in NC. Call with W. Lilly
              about same.
Jan-23-19     Receive Order authorizing entry into Auction      0.20     72.00         ASG
              Agreement, have Agreement executed, send all
              to W. Lilly with correspondence.

              Review Debtor's files on leases of land for       0.80    288.00         ASG
              trees. Call to W. Ivey, left message. Pull and
              review additional information on location of
              trees, leases of land.
Jan-24-19     Reveiwed email and invoice from G.Sexton,         1.00    380.00        ACW
              Sexton Tree Farms, re: rent due for 2018.
              Drafted motion for authority to pay rent.

              Call with Whitney Ivey, agriculture attorney,     0.50    180.00         ASG
              regarding selling planted unmatured Christmas
              Trees, documentation needed, terms to retain
              her for special purpose. Request information
              from D. Hudler.
Jan-28-19     Correspondence to D. Hudler regarding             1.00    360.00         ASG
              information needed regarding land leases and
              time sensitivity of issues. Call with D. Hudler
              regarding background on trees on property of
              C. Green. Call with C. Green and D. Green
              regarding trees on their property in town in W.
              Jefferson, history, agreement with Hudler,
              issues moving foward with liquidation of
              same. Discuss with ACW. Call to W. Lilly to
              discuss.
Jan-30-19     Call with D. Green regarding Hudler trees         0.40    144.00         ASG



                                               Exhibit A
Invoice #: 14956                        Page 3                               October 7, 2019
         Case 18-50803    Doc 55     Filed 10/07/19 Entered 10/07/19 15:20:41 Desc Main
                                      Document     Page 5 of 16

              planted on his property. Correspondence to W.
              Ivey regarding plan to retain her firm as
              special counsel to draft transfer documents
              regarding planted trees.
Jan-31-19     Reviewed email from D.Bruton re: his meeting       0.10     38.00        ACW
              with creditors.

              Reviewed and responded to email from R. Hall       0.10     38.00        ACW
              re: claims; case assets.

              Call from D. Green regarding trees on              0.40    144.00         ASG
              unleased land he owns, discuss same with
              ACW and W. Lilly.

              Receive call D. Hudler regarding Fitzgerald        0.40    144.00         ASG
              lease, difficulty in finding. Search Ashe Co.
              ROD for same and note cannot find. D.
              Hudler to check once more with D. Fitzgerald,
              otherwise will need to enter into a lease as
              Trustee.
Feb-04-19     Receive correspondence from D. Green and           2.20    792.00         ASG
              POC filed on behalf of C. and D. Green.
              Discuss options to resolve with ACW.
              Respond to D. Green's correspondence with
              proposal. Draft Motion to Approve
              Settlement and to abandon select trees on
              property owned by D. Green. Document
              lease of real property of D. Fitzgerald where a
              tree stand is located, send to D. Fitzgerald for
              review.
Feb-05-19     Draft Ex Parte Motion and Order authorizing        0.80    288.00         ASG
              Trustee to execute a lease with D. Fitzgerald.
Feb-06-19     Call to D. Fitzpatrick regarding lease of real     0.50    180.00         ASG
              property where trees are located. Finalize Ex
              Parte Motion seeking authority for ACW to
              sign same lease. Upload proposed Order
              allowing same.
Feb-07-19     Receive payment from D. Green regarding            0.60    216.00         ASG
              sale of trees that are on his land. Finalize
              Motion to Sell, file and serve.
              Correspondence to D. Green with same.
Feb-11-19     Reviewed and responded to email from               0.10     38.00        ACW
              D.Bruton re: 341 meeting; liquidation of
              assets.



                                                Exhibit A
Invoice #: 14956                       Page 4                               October 7, 2019
         Case 18-50803   Doc 55     Filed 10/07/19 Entered 10/07/19 15:20:41 Desc Main
                                     Document     Page 6 of 16
Feb-12-19     Receive executed lease by D. Fitzpatrick, have     0.20    72.00         ASG
              Trustee sign and have sent for filing in Ashe
              Co.
Feb-14-19     Correspondences with W. Ivey. Draft                0.80   288.00         ASG
              Application to Employ W. Ivey as Special
              Counsel to transfer title of Christmas Tree
              Stands, Declaration supporting same and send
              to W. Ivey for review and signature.
Feb-15-19     Reviewed and responded to email from R.            0.10    38.00        ACW
              Blunk re: documents she has.

              Sent email to R. Blunk re: lighting installed on   0.20    76.00        ACW
              Sexton property and 2019 rent. Reviewed
              response.
Feb-19-19     Reviewed email from R. Blunk re: exchanging        0.10    38.00        ACW
              lighting for rent due.

              Received updated engagment letter from W.          0.40   144.00         ASG
              Ivey, finalize and file Motion to Employ
              Special Counsel. Discuss lease assignment
              issue with ACW.
Feb-20-19     Receive court order authorizing retaining W.       0.10    36.00         ASG
              Ivey as special counsel. Send to W. Ivey with
              correspondence.
Feb-21-19     Email to D. Bruton re: call from T. Harmon to      0.10    38.00        ACW
              ASG.

              Note no objections to Motion to Sell certain       2.40   864.00         ASG
              trees to D. Green, draft proposed Court Order
              allowing same, draft Bill of Sale. Draft
              Motion to Assume and Assign Non-Residential
              Leases of three parcels of land/Leases where
              Debtor trees are growing. Draft Motion to
              Approve a Settlement with Sexton Tree Farm
              exchanging lighting installed for post-petition
              rent.
Feb-23-19     Reviewed and edited motion to assume leases.       0.30   114.00        ACW

              Reviewed and edited motion to settle as to         0.20    76.00        ACW
              light fixtures.
Feb-25-19     Upload Order regarding sale to D. Green.           1.20   432.00         ASG
              Finalize Motion to Approve Settlement with
              Sexton Tree Farm. Finalize Motion to Assume




                                                Exhibit A
Invoice #: 14956                       Page 5                               October 7, 2019
         Case 18-50803   Doc 55     Filed 10/07/19 Entered 10/07/19 15:20:41 Desc Main
                                     Document     Page 7 of 16

              Leases of land where trees are growing. File
              and have served.
Feb-26-19     Correspondences with W. Murphy regarding           0.80   288.00         ASG
              past due post-petition rent due for land leased
              by Debtor for Christmas Trees. Discuss with
              ACW. Draft Ex Parte Motion and Order for
              authority to pay administrative expense claim,
              file same.
Feb-28-19     Sent emails to S. Wilkes re: motion to approve     0.10    38.00        ACW
              sale and assignement of leases to him or his
              company.
Mar-01-19     Review, file and serve motion to sell trees and    0.30    49.50         BNL
              assign leases.
Mar-04-19     Reviewed voicemail message from S. Wilkes          0.20    76.00        ACW
              re: alleged misrepresentation as to trees. Call
              with W. Lilly.
Mar-05-19     Reviewed email to S. Wilkes- he will honor         0.10    38.00        ACW
              his bid.

              Call with L. Murphy regarding bidder on trees.     0.20    72.00         ASG


Mar-06-19     Corresondences with W. Ivey, send her              0.40   144.00         ASG
              information needed to transfer tree stands.
Mar-11-19     Draft Proposed Court order regarding               0.30   108.00         ASG
              settlement with Sexton Tree Farm as no
              objections filed.
Mar-14-19     Finalize Order regarding Settlement with           0.30   108.00         ASG
              Sexton Tree Farm and upload same for
              consideration. Correspondence with S. Groce,
              closing attorney regarding logistics of closing.
Mar-15-19     Draft proposed Court Order authorizing             0.80   288.00         ASG
              assumption of land leases where Christmas
              Trees are growing and upload for
              consideration. Also draft proposed Court
              Order authorizing assignment of leases and
              sale of Christmas Trees.
Mar-18-19     Receive Order re settlement with Sexton Tree       0.10    36.00         ASG
              farm, send to R. Blunk.
Mar-19-19     Correspondence to W. Ivey with information         0.40   144.00         ASG




                                                Exhibit A
Invoice #: 14956                      Page 6                               October 7, 2019
         Case 18-50803   Doc 55    Filed 10/07/19 Entered 10/07/19 15:20:41 Desc Main
                                    Document     Page 8 of 16

              needed to close and update on sale order
              which is pending.
Mar-20-19     Update proposed Order regarding assumption       0.20     72.00         ASG
              of leases and sale of Christmas Trees and
              upload same for consideration.
Mar-21-19     Receive Order authorizing Sale of trees and      0.50    180.00         ASG
              assignment of leases. Send to W. Ivey, closing
              attorney with correspondence. Send to
              purchaser at auction with correspondence
              about documenting sale. Send to landlords of
              Leases with correspondence about next steps.
              Correspondence with W. Lilly about closing.
Mar-26-19     Receive and review sale document from W.         0.40    144.00         ASG
              Ivey, correspondences with W. Ivey and W.
              Lilly. Call with W. Lilly.
Mar-27-19     Correspondences with W. Ivey regarding           0.70    252.00         ASG
              closing, call with W. Ivey, receive and have
              Sale Document executed. Draft cover letter re
              same. Receive and review Distribution Sheet.
Mar-28-19     Correspondence with W. Ivey regarding            0.20     72.00         ASG
              closing.
Mar-29-19     Receive Disbursement Sheet, have ACW sign        0.30    108.00         ASG
              and return, correspondence regarding filed
              closing documents and proceeds of sale.
Apr-07-19     Reviewed email from B.Laney with letter from     0.20     76.00        ACW
              C.Ivey attached. Sent email to E.Bowers re:
              undisclosed transfers.
Apr-08-19     Reviewed email from E.Bowers re: transfers.      0.20     76.00        ACW
              Sent email to B.Laney & C.Ivey re:
              investigation of transfers.
Apr-17-19     Receive file stamped transfer documents and      0.80    288.00         ASG
              correspondence from W. Ivey. Draft and file
              Fee Application for Adams and Ivey as Special
              Counsel.
Apr-22-19     Reviewed email from R. Blunk re: Sexton          0.10     38.00        ACW
              proof of claim.




                                              Exhibit A
Invoice #: 14956                           Page 7                               October 7, 2019
         Case 18-50803       Doc 55     Filed 10/07/19 Entered 10/07/19 15:20:41 Desc Main
                                         Document     Page 9 of 16

                   Totals                                          26.00      $9,311.00


FEE SUMMARY:
Lawyer                                Hours     Effective Rate                 Amount

A. Cotten Wright                       3.40            $380.00                $1,292.00
Anna S. Gorman                        22.00            $360.00                $7,920.00
Brittany Lewis                         0.60            $165.00                      $99.00



DISBURSEMENTS                                                    Disbursements               Receipts
Jan-31-19          Computer Assisted Research Pacer Service                  1.90
                   Computer Assisted Research Pacer Service                  0.10
                   Computer Assisted Research Pacer Service                  0.10
                   Computer Assisted Research Pacer Service                  0.40
                   Computer Assisted Research Pacer Service                  0.30
                   Computer Assisted Research Pacer Service                  1.70
Feb-07-19          USPS.com/Wright-Hudler Tree Farm 19-7030                  1.00
Feb-12-19          Postage                                                   0.50
Feb-14-19          Ashe ROD/recording fees/ACW-Hudler                       26.00
                   19-7030
                   FedEx                                                    28.43
Feb-28-19          Postage                                                   2.60
                   Photocopy Charge                                         22.00
                   Computer Assisted Research Pacer Service                  3.50
                   Computer Assisted Research Pacer Service                  0.40
                   Computer Assisted Research Pacer Service                  0.70
                   Computer Assisted Research Pacer Service                  0.30


                   Totals                                                  $89.93               $0.00




                                                  Exhibit A
Invoice #: 14956                     Page 8                               October 7, 2019
         Case 18-50803   Doc 55   Filed 10/07/19 Entered 10/07/19 15:20:41 Desc Main
                                  Document      Page 10 of 16

              Total Fees & Disbursements                                        $9,400.93
              Previous Balance                                                      $0.00
              Previous Payments                                                     $0.00

              Balance Due                                                       $9,400.93


                  Please make check payable to Grier Wright Martinez PA




                                           Exhibit A
Invoice #: 14956                        Page 9                               October 7, 2019
         Case 18-50803      Doc 55   Filed 10/07/19 Entered 10/07/19 15:20:41 Desc Main
                                     Document      Page 11 of 16
                                     TRUST STATEMENT

                                                              Disbursements         Receipts
Feb-20-19      Received From: Derek C Green                                           200.00

               Derek C Green 19-7030

Feb-26-19      Paid To: A. Cotten Wrigh, Trustee for Hudler          200.00
               Tree Farm
               ACW Tr/move sale proceeds/Hudler 19-7030


            Total Trust                                             $200.00          $200.00

            Trust Balance                                                              $0.00




                                               Exhibit A
 Case 18-50803          Doc 55        Filed 10/07/19 Entered 10/07/19 15:20:41                 Desc Main
                                      Document      Page 12 of 16




                             Grier Wright Martinez, PA
                                           101 N. Tryon St., Suite 1240
                                              Charlotte, NC 28246
                                             Phone: (704) 375-3720
                                               www.grierlaw.com

                                                                                      STATEMENT
                                                                                                Statement # 50
                                                                                              Date: 10/07/2019
                                                                                            Due On: 11/01/2019



A Cotten Wright

19-7030/WRIGTR

Trustee for Hudler Tree Farm, LLC

 Services

   Date                               Notes                             Attorney Quantity   Rate      Total

05/08/2019   Draft Court Order allowing Adams & Ivey's professional       ASG        0.20   $360.00    $72.00
             fees as special counsel to the Trustee.

05/13/2019   Upload proposed Court Order to pay fees of Special           ASG        0.10   $360.00    $36.00
             Counsel.

07/25/2019   Reviewed claims filed in the case and began drafting         ACW        1.80   $380.00   $684.00
             claims report and objection.

07/30/2019   Completed draft claim report and arranged for filing and     ACW        0.20   $380.00    $76.00
             service.

07/30/2019   Reviewed and responded to email from R. Blunk re:            ACW        0.20   $380.00    $76.00
             amended proof of claim.

07/31/2019   Reviewed letter from C.Ivey and report from M.Bowers         ACW        0.80   $380.00   $304.00
             re: transfers. Reviewed schedules re: claims for Life
             Store Bank. Reviewed proof of claim filed by Life Store
             Bank. Conference with ASG re: transfers to D.Hudler
             for draw; transfer to Life Store Bank.

08/01/2019   Review and provide input into letter to LifeStore Bank's     ASG        0.30   $360.00   $108.00
             counsel including review of transfer history.




                                                    Page 1 of 3
                                                   Exhibit B
 Case 18-50803          Doc 55        Filed 10/07/19 Entered 10/07/19 15:20:41 Desc Main
                                      Document      Page 13 of 16       Statement # 50 - 10/07/2019




08/20/2019   Reviewed letter from C. Ivey re: check to Life Store       ACW            0.10   $380.00        $38.00
             Bank.

08/27/2019   Sent email to M. Bowers re: letter from C. Ivey re:        ACW            0.10   $380.00        $38.00
             payment to Life Store Bank. Sent email to C. Ivey.

08/29/2019   Reviewed report by M. Bowers re: transfer to Business      ACW            0.30   $380.00       $114.00
             Backer. Confirmed that Business Backer was properly
             secured at time of transfers. Noted post-petition
             transfers. Requested ASG research whether post-
             petition transfer is recoverable.

08/29/2019   Research threshold for recovery of post-petition           ASG            0.30   $360.00       $108.00
             transfer. Email to ACW re: same.

08/30/2019   Email correspondence with R. Hall re: claims report.       ACW            0.20   $380.00        $76.00

09/05/2019   Review letter of M. Bowers regarding payments within       ASG            0.50   $360.00       $180.00
             90 days of Petition Date, review UCC filings of
             Business Backer, review Schedules, Report of Sale,
             and determine no estate assets to be recovered,
             discuss with ACW.

10/04/2019   Draft application for compensation to Grier Wright         BLF            0.50   $165.00        $82.50
             Martinez, PA. Draft proposed order re same. Draft
             application for compensation to Middleswarth Bowers &
             Co.. Draft proposed order re same. Draft notice of
             opportunity for hearing re applications for
             compensation.

                                                                               Quantity Subtotal                 5.6

                                                                               Services Subtotal           $1,992.50



Expenses

  Date                                      Notes                                  Quantity    Rate          Total

03/31/2019   Online Research - Pacer: Pacer - Computer Assisted Research               1.00        $2.50      $2.50

04/17/2019   Copies: Notice of Opportunity for Hearing Adams & Ivey                    1.00    $21.50        $21.50
             Compensation

04/17/2019   Postage: Notice of Opportunity for Hearing Adams & Ivey                   1.00    $21.50        $21.50
             Compensation

04/30/2019   Online Research - Pacer: Pacer - Computer Assisted Research               1.00        $2.00      $2.00

07/31/2019   Online Research - Pacer                                                   1.00    $23.50        $23.50

09/13/2019   Mileage: mileage to court hearing 17-7030                                 1.00    $24.36        $24.36

10/04/2019   Postage: Estimated Postage for Notice of Opportunity for Hearing          1.00    $30.00        $30.00

10/04/2019   Copies: Estimated Copies for Notice of Opportunity for Hearing            1.00    $30.00        $30.00

                                                                              Expenses Subtotal             $155.36




                                                    Page 2 of 3
                                                    Exhibit B
  Case 18-50803           Doc 55          Filed 10/07/19 Entered 10/07/19 15:20:41 Desc Main
                                          Document      Page 14 of 16       Statement # 50 - 10/07/2019




                    Time Keeper                            Quantity                  Rate                Total

 Anna S. Gorman                                                       1.4                   $360.00        $504.00

 A. Cotten Wright                                                     3.7                   $380.00      $1,406.00

 Brittany L. Franklin                                                 0.5                   $165.00         $82.50

                                                                                    Quantity Total               5.6

                                                                                         Subtotal        $2,147.86

                                                                                              Total      $2,147.86




Detailed Statement of Account

 Current Statement

      Statement Number              Due On         Amount Due            Payments Received            Balance Due

 50                               11/01/2019              $2,147.86                           $0.00      $2,147.86

                                                                              Outstanding Balance        $2,147.86

                                                                      Total Amount Outstanding           $2,147.86




 Trust Account

      Date        Type            Notes          Matter            Receipts           Payments         Balance

                                                          Trust Account Balance               $0.00




Please make all amounts payable to: Grier Wright Martinez, PA




                                                     Page 3 of 3
                                                    Exhibit B
        Case 18-50803        Doc 55      Filed 10/07/19 Entered 10/07/19 15:20:41              Desc Main
                                         Document      Page 15 of 16




                                     A. COTTEN WRIGHT
Admissions
 North Carolina State Bar (2001)
 U.S. District Courts for the Western District, Middle and Eastern Districts of North Carolina
 U.S. Court of Appeals, Fourth Circuit
 U.S. Supreme Court

Education
 Jacksonville University (B.A., magna cum laude, 1973)
 University of North Carolina (J.D., 2001); North Carolina Journal of International Law & Commercial
   Regulation

Areas of Practice
 Bankruptcy, Debtor/Creditor and Business Workouts
 Bankruptcy, Trustee, Chapters 7 and 11
 Receiverships
 Mediation

Certification / Specialization
 Board Certified Specialist in Business Bankruptcy Law by the North Carolina State Bar
 Certified as a Business Bankruptcy Specialist by the American Board of Certification
 Certified by the North Carolina Dispute Resolution Commission to conduct mediated settlement
   conferences in Superior Court civil actions

Honors and Awards
 Martindale-Hubbell, AV Preeminent Peer Review Rated
 Named to North Carolina Super Lawyers (Bankruptcy & Creditor / Debtor Rights), 2012- 2014

Memberships
 Mecklenburg County Bar Association
 North Carolina Bar Board of Legal Specialization
 North Carolina Bar Association
 North Carolina State Bar
 American Bar Association
 American Bankruptcy Institute
 National Association of Bankruptcy Trustees

Representative Cases
 In re Jenkins, 507 B.R. 856 (W.D.N.C. 2014), rev’d by In re Jenkins, 784 F.3d 230 (4th Cir. 2015); In re
   Jenkins, 2012 WL 6186347 (Bankr. W.D.N.C. Dec. 12, 2012); In re Hickory Printing Group, Inc., 469 B.R.
   623 (Bankr. W.D.N.C. 2012); In re Pacific Ave., LLC, 2010 WL 3911345 (Bankr. W.D.N.C. Dec. 1, 2010);
   Blue Cross and Blue Shield of North Carolina v. Jemsek Clinic, P.A., et al. (In re Jemsek), 441 B.R. 756 (Bankr.
   W.D.N.C. 2010); In re Kuebler, 2010 WL 2540298 (Bankr. W.D.N.C. Jun. 21, 2010); In re Omar, 2008 WL
   822492 (W.D.N.C. 2008); Rouse v. Ward, 2008 WL 5054242 (Bankr. M.D.N.C. 2008); In re Stafford, 357
   B.R. 730 (Bankr. W.D.N.C. 2006)
[Updated April 2016]
                                                     Exhibit C
       Case 18-50803        Doc 55     Filed 10/07/19 Entered 10/07/19 15:20:41           Desc Main
                                       Document      Page 16 of 16




                                     ANNA S. GORMAN
Education
 University of North Carolina, Chapel Hill (B.S., 1989)
 Campbell University School of Law (J.D., 1994)

Memberships
 Mecklenburg County Bar Association
 North Carolina Bar Association
 North Carolina State Bar
 American Bankruptcy Institute

Representative Cases
 Educational Credit Management Corp. v. Waterhouse, 333 B.R. 102 (W.D.N.C. 2005)
 Educational Credit Management Corp. v. Gouge, 320 B.R. 582 (W.D.N.C. 2005)
 In re: Pritzel, 287 B.R. 152 (E.D.N.C. 2002)
 G.E. Capital Mortg. Services, Inc. v. Neely, 135 N.C. App. 187, 519 S.E.2d 553 (1999)

Concentration
 Bankruptcy/workouts for troubled businesses and individuals associated with those businesses
 Represent State and Federally appointed Receivers and Trustees
 Defend parties in bankruptcy litigation including preferential transfer and fraudulent transfer actions

Recognition
 Martindale-Hubble, AV Preeminent Peer Review Rated

Admissions
 North Carolina State Bar (1994)
 U.S. District Courts for the Western District, Middle and Eastern Districts of North Carolina




[Updated July 2015]
                                                  Exhibit C
